DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 02/15/2021 is acknowledged.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair (J. Blair, G. Hataway and T. Mattson, "Solutions to common distribution protection challenges," 2016 69th Annual Conference for Protective Relay Engineers (CPRE), College Station, TX, 2016, pp. 1-10, doi: 10.1109/CPRE.2016.7914916) and further in view of Thukaram (D. Thukaram, H.M. Wijekoon Banda, Jovitha Jerome, A robust three phase power flow algorithm for radial distribution systems, Electric Power Systems Research, Volume 50, Issue 3, 1999, Pages 227-236, ISSN 0378-7796).
Regarding claim 1, a protection system (Introduction, …improve the speed, sensitivity, selectivity, security, and dependability of protection systems) for use in an electrical power distribution system (See fig.1 below) that is susceptible to temporary or permanent electrical faults or combinations thereof (refer to Page 1, Background, momentary fault types, such as falling vegetation and flashover due to nearby lightning strikes) (refer to Page 2, Background, If the fault is permanent, the fuse then melts and clears the fault), said system including a distribution feeder line (See fig.1 below, Feeder line) and at least one lateral line (See fig.1 below, Lateral line) coupled to the distribution feeder line (See fig.1 below, Example coupling of Feeder line and Lateral line), the distribution feeder line having a first end coupled to at least one electrical transformer station (see fig.1 below, Coupling to transformer station), whereupon electrical power is provided to the distribution feeder line and the at least one lateral line having at least one fuse (see fig.1 below, F1), said protection system being configured for localizing an electrical fault in a portion of the electrical power distribution (refer to Page 1, Background, reduce the number of customers affected by the interruption of faults on the downstream segments of the feeder) and comprising: 
at least one station circuit breaker (see fig.1 below, Station breaker) and at least one station breaker programmable relay (see fig.1 below, Station breaker programmable relay) (also refer to Page 2, Background, fast curve, in their feeder breaker relays) located in said distribution feeder line (Implicit) upstream of said at least one lateral line (Implicit), said at least one station breaker programmable relay comprising a low-set (refer to Page 2, 2 Solutions, 2 multiples of pickup)  instantaneous overcurrent relay (refer to Page 2, Background, enabling a high-speed time-overcurrent element); 
at least one recloser breaker (see fig.1 below, Recloser) and at least one recloser relay (see fig.1 below, Recloser) (also refer to Page 2, Background, When the recloser or breaker closes, the relay then reverts to a slower time-overcurrent element) located in said distribution feeder line (Implicit) downstream of said electrical transformer station (Implicit); and 
wherein said low-set instantaneous overcurrent relay is programmed with a first predetermined time delay (refer to Page 2, Background, enabling a high-speed time-overcurrent element….. the relay then reverts to a slower time-overcurrent element) to enable coordination between said at least one station circuit breaker and said at least one recloser breaker to localize an electrical fault located in said at least one lateral line located downstream of said at least one station circuit breaker (refer to Page 2, Background, Fig. 2 demonstrates this coordination) while minimizing impact on a fuse-saving range of said at least one fuse (refer to Page 2, Background, The goal is to interrupt the fault before the fusible element in an expulsion fuse begins to melt), said fuse-saving range being defined as a range of currents of an electrical fault that can be localized without said at least one fuse having to open (Implicit).
However Blair does not teach the length of feeder line to be short. 
Thukaram shows a practical radial distribution feeder (fig. 5) and various lengths between nodes (refer to table 6). The various lengths shown are less than 10 km. 
Since the applicant says that short feeders are typically less than about 10 kilometers in length (refer to application specification, page 2 lines 27-28), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the radial distribution system of Blair to typical lengths of Thukaram, to provide the advantage of measurable and observable effects of reclosers on instantaneous overcurrent relays in substation.

    PNG
    media_image1.png
    513
    824
    media_image1.png
    Greyscale


Regarding claim 2, Blair and Thukaram teach the system of Claim 1, wherein operation of each of said breakers and fuses is defined by a respective time current coordination curve (Blair, Fig.2), said first predetermined time delay (Blair, refer to Page 2, Background, enabling a high-speed time-overcurrent element, often referred to as the fast curve, in their feeder breaker relays and recloser controls to trip for the first detection of the fault) being implemented in said low-set set instantaneous overcurrent relay to permit a total clearing time of said at least one recloser breaker to occur (Blair, refer to Page 2, Background, clear these momentary faults and restore service automatically) before a response time of said low-set set instantaneous overcurrent relay when the electrical fault occurs downstream of said at least one recloser breaker (Blair, refer to Page 2, Background, which is coordinated to time-out after the downstream fuse has had a chance to melt and clear).

Regarding claim 3, Blair and Thukaram teach the system of Claim 2, wherein said low-set instantaneous overcurrent relay is configured to provide a second predetermined time delay (Blair, refer to Page 4, 2 Solutions, the recloser can use a faster curve on subsequent reclose operations), greater than said first predetermined one time delay (Blair, Implicit), to permit a fuse in a lateral line upstream of the recloser to open before a trip point (Blair, refer to Page 4, 2 Solutions, This ensures that any fault downstream of the fuse is cleared by the fuse with adequate coordination interval) of said at least one recloser relay is reached when the electrical fault occurs upstream of said at least one recloser breaker (Blair, refer to Page 4, 1 Background, Consider a fault downstream of fuse F2 in Fig. 1). 
Regarding claim 4, Blair and Thukaram teach the system of Claim 1 wherein said short (Thukaram, Table 6, Distances of less than 10 Km is indicated) distribution feeder comprises a radial feeder (Blair, refer to Page 1, 1 Background, A typical radial distribution system is shown in Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        02/18/2021

/Scott Bauer/Primary Examiner, Art Unit 2839